Citation Nr: 1103261	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the RO in 
Chicago, Illinois, which granted service connection for PTSD and 
assigned it an evaluation of 20 percent.

During the pendency of the appeal, an increased evaluation of 70 
percent for PTSD was granted in a March 2009 supplemental 
statement of the case (SSOC).  This increase is effective October 
6, 2004, the date of the Veteran's claim for service connection.  
The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the claim for an increased rating remains on appeal.  

The Veteran testified at a March 2009 hearing before a Decision 
Review Officer (DRO) at the Chicago RO, and testified at a 
September 2009 Board hearing before the undersigned at the 
Chicago RO.  Transcripts of both hearings have been associated 
with the file.

The Board remanded this claim in March 2010.  It now returns for 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran claims entitlement to an initial rating in excess of 
70 percent for his service-connected PTSD.  For the following 
reasons, the Board regrets that it must remand this claim again 
for further development.

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist the veteran in the development of the claim.  38 
U.S.C.A. § 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  This 
duty includes, when appropriate, providing a thorough and 
contemporaneous examination of the veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the September 2009 VA examination is not 
sufficient for evaluation purposes as it does not provide 
specific findings as to the impact of the Veteran's PTSD on his 
social functioning or clarify whether the examiner was 
differentiating between the Veteran's symptoms attributable to 
his nonservice-connected schizoaffective disorder and those 
symptoms attributable to PTSD.  In this regard, VA treatment 
records show that the Veteran has a history of psychotic 
behavior, delusions, racing and paranoid thoughts, marked 
loosening of associations, circumstantial speech, and difficulty 
concentrating.  See VA treatment records dated in July 2003, 
April 2004, January 2006, May 2006, June 2008 and September 2008.  
The VA examination makes no mention of this history or of the 
Veteran's diagnosis of schizoaffective disorder.  Despite 
repeated findings in the VA treatment records that the Veteran 
has thought impairment, the examiner stated that there was no 
impairment of thought process.  The Board also notes that the 
September 2009 VA examination states that the Veteran's 
employability was limited by 50 percent because he had 
"demonstrated the ability" to do highly structured work in the 
form of construction work.  However, this finding was based on 
the Veteran's reported history of working part time in 
construction for a relative who was running a construction 
business, which ended in 2008.  There is no indication that this 
finding was based on a clinical assessment of the Veteran.  As 
such, the Board finds that the September 2009 VA examination 
report does not describe the Veteran's disability in sufficient 
detail for the Board's decision to be a fully informed one.  See 
Green, 1 Vet. App. at 124. 

On remand, a new examination should be provided by a VA 
psychiatrist or psychologist who has not examined the Veteran in 
the past.  To the extent possible, the examiner should specify in 
what ways the Veteran's PTSD symptoms and their impact on his 
occupational and social functioning differ from his symptoms of 
schizoaffective disorder and their resulting functional 
impairment.  If the examiner is unable to make such a 
distinction, the examiner should so state and provide an 
explanation.  Then, the examiner should render an opinion as to 
whether it is at least as likely as not that the Veteran's PTSD 
causes both total occupational and total social impairment and 
provide a detailed rationale for this finding.  Given the fact 
that the Veteran's symptoms seem to fluctuate in severity, the 
examiner's findings should be based not only on how the Veteran 
presented on the day of the examination but on the clinical 
history presented in the VA treatment records. 

The agency of original jurisdiction (AOJ) should also take this 
opportunity to obtain the Veteran's VA treatment records from 
March 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records 
from March 2009 to the present and associate 
them with the claims file.

2. Schedule the Veteran for a VA psychiatric 
examination to assess the current level of 
severity of his service-connected PTSD.  The 
examination must a performed by a VA 
psychiatrist or psychologist who has not 
examined the Veteran before.  The entire 
claims file and a copy of this REMAND must be 
provided to the examiner prior to the 
examination.  The examiner must indicate in 
the examination report that the evidence in 
the claims file has been reviewed.  

To the extent possible, the examiner should 
specify in what ways the Veteran's PTSD 
symptoms and their impact on his occupational 
and social functioning differ from his 
symptoms of schizoaffective disorder and 
their resulting functional impairment.  If 
the examiner is unable to make such a 
distinction, the examiner should so state and 
provide an explanation.  The examiner should 
identify the nature, frequency, and severity 
of the Veteran's PTSD and any resulting 
functional impairment.  In addition, the 
examiner should provide a global assessment 
of functioning (GAF) score with an 
explanation of the significance of the score 
assigned as it pertains to the Veteran's 
PTSD.   

The examiner should also provide an opinion 
addressing the effect of the Veteran's PTSD 
on his occupational and social functioning.  
Specifically, the examiner should state 
whether the Veteran has both total 
occupational and total social impairment as a 
result of PTSD.  The opinion must be 
supported by a thorough explanation.  In this 
regard, it would be helpful to provide 
specific examples and refer to specific 
symptoms.  Again, to the extent possible, the 
examiner should differentiate between the 
Veteran's PTSD and his schizoaffective 
disorder.  If this is not possible, the 
examiner should so state. 

Given the fact that the Veteran's symptoms 
seem to fluctuate in severity, the examiner's 
findings should be based not only on how the 
Veteran presented on the day of the 
examination but also on the clinical history 
presented in the VA treatment records. 

3.  After the above development is completed, 
and after completing any other development 
that may be warranted based on any additional 
information or evidence received, the AOJ 
should readjudicate the claim on the merits.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


